Citation Nr: 0308929	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable rating for gunshot wound 
residuals, left upper arm, muscle group III, with scar, prior 
to September 18, 1997.

3.  Entitlement to an increased rating for gunshot wound 
residuals, left upper arm, muscle group III, with scar, 
evaluated as 10 percent disabling from September 18, 1997.

4.  Entitlement to a compensable rating for gunshot wound 
residuals, left lower arm, muscle group VII, with scar, prior 
to September 18, 1997.

5.  Entitlement to an increased rating for gunshot wound 
residuals, left lower arm, muscle group VII, with scar, 
evaluated as 10 percent disabling from September 18, 1997.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1966 until June 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

This case was before the Board in January 2000 and July 2002.  
In both instances, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed back disability to be related 
to active service.

3.  Prior to September 18, 1997, the veteran's gunshot wound 
residuals, left upper arm, muscle group III, were manifested 
by complaints of left arm numbness and tingling; objectively, 
the muscle tone was firm and smooth, with no muscle loss, 
herniation or adhesions, and scars were well-healed and free 
of nervous manifestations.

4.  From September 18, 1997, the veteran's gunshot wound 
residuals, left upper arm, muscle group III, are manifested 
by complaints of left arm numbness and tingling; and 
objectively demonstrated limited motion of the left shoulder 
with forward elevation, abduction and external rotation, 
without pain or weakness on motion, and sensation to 
pinprick, touch, temperature, position and vibration are 
preserved.

5.  Prior to September 18, 1997, the veteran's gunshot wound 
residuals, left lower arm, muscle group VII, with scar, were 
productive of complaints of left arm numbness and tingling; 
objectively, muscle tone was firm and smooth, there was no 
crepitus, tenderness or effusions of the elbows, wrists or 
fingers, hand strength was full, and all scars were well-
healed.  

6.  From September 18, 1997, the veteran's gunshot wound 
residuals, left lower arm, muscle group VII, are manifested 
by complaints of left arm numbness and tingling; and 
objectively demonstrated limited motion of the forearm and 
wrist, with no muscle atrophy and with intact sensation to 
pinprick, touch, temperature, position and vibration.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis of the cervical spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

2.  Prior to September 18, 1997, the schedular criteria for a 
compensable evaluation for gunshot wound residuals, left 
upper arm, muscle group III, with scar, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71a, 4.73, 
4.118, Diagnostic Codes 5201, 5303, 7803, 7804, 7805 (1997); 
38 C.F.R. § 4.56 (as in effect prior to and from July 3, 
1997).

3.  From September 18, 1997, the schedular criteria for an 
evaluation in excess of 10 percent for gunshot wound 
residuals, left upper arm, muscle group III, with scar, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.71a, 4.73, Diagnostic Codes 5201, 5303 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to August 30, 2002); 67 Fed. Reg. 49590-49599 (July 31, 
2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002); 67 Fed. 
Reg. 62889 (Oct. 9, 2002).

4.  Prior to September 18, 1997, the schedular criteria for a 
compensable evaluation for gunshot wound residuals, left 
lower arm, muscle group VII, with scar, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71a, 4.73, 
4.118, Diagnostic Codes 5206, 5207, 5208, 5307, 7803, 7804, 
7805 (1997); 38 C.F.R. § 4.56 (as in effect prior to and from 
July 3, 1997).

5.  From September 18, 1997, the schedular criteria for an 
evaluation in excess of 10 percent for gunshot wound 
residuals, left lower arm, muscle group VII, with scar, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.71a, 4.73, Diagnostic Codes 5206, 5207, 5208, 5307 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (as in 
effect prior to August 30, 2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002); 
67 Fed. Reg. 62889 (Oct. 9, 2002)..




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the information and evidence needed to substantiate his claim 
and to assist him in obtaining the relevant evidence, and 
finds that the provisions of the law and regulation apply to 
the veteran's claim.  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the law and regulations. 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A February 2003 supplemental statement of the case included 
the revised version of the skin Diagnostic Codes, relevant to 
his gunshot wound claims.  Additionally, letters sent to the 
veteran in July 2001 and August 2002 apprised him of the 
information and evidence he needed to submit to substantiate 
his claims, and the development assistance of the VA.    
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports and personnel records are of record, 
as well as VA post service clinical reports.  Indeed, an 
August 2000 response to a research request noted that all 
service medical records had already been mailed to the RO.  
Additionally, the claims file also contains VA examination 
reports. 

Further regarding the duty to assist, it is noted that a 
January 2000 Board remand instructed the RO to obtain VA 
treatment records from the Medical Centers in St. Louis, 
Missouri and Los Angeles, California.  The St. Louis, 
Missouri VA medical center reports are of record.  
Correspondence from the VA Medical Center in Sepulveda, CA, 
in response to the request for records from the VA medical 
center in Los Angeles, noted that a search was conducted and 
there was found no record of treatment relating to the 
veteran.  The January 2000 Board remand also ordered the RO 
to procure service medical records dated in April 1, 1967 to 
April 4, 1967, as well as records from the 85th Evacuation 
hospital beginning April 4, 1967.  This request was repeated 
in the Board's subsequent remand in July 2002.  A negative 
response was received from the National Personnel Records 
Center in January 2003.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims. 

Relevant law and regulations

Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.309 (2002); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).  

Increased disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Special considerations: muscle injuries

Group III muscle injuries, which pertain to the shoulder 
girdle, are rated under 38 C.F.R. § 4.73, Diagnostic Code 
5303.  Group VII muscle injuries, pertaining to the wrist and 
fingers, are rated under 38 C.F.R. § 4.73, Diagnostic Code 
5307.  These Code sections make reference to varying levels 
of severity of muscle disability (e.g., slight, moderate, 
moderately severe, severe), and a further description of what 
these levels of severity signify is set forth in 38 C.F.R. § 
4.56 (2002).  Effective July 3, 1997, VA amended the 
schedular criteria for evaluating muscle injuries set forth 
in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73.  See Fed. Reg. 30235-
30240 (1997).  The regulatory changes concerning muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified as a 
consequence.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore consider the merits of the veteran's claim 
under both the new and old rating criteria, as appropriate.  
The Board finds that the changes made to the criteria are 
essentially non-substantive, and that neither version is more 
favorable to the veteran.  For the sake of clarity and in 
order to show that both versions have been fully considered 
by the Board, the old and current versions will be detailed 
below.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  The history of such wounds would include a 
record of a wound of slight severity or relatively brief 
treatment, followed by a return to duty.  Slight wounds would 
be associated with healing with good functional results, with 
no consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.  Such slight wounds were characterized 
by minimum scar, slight, if any, evidence of fascial defect 
or of atrophy or of impaired tonus.  Slight wounds would 
leave no significant impairment of function, or any retained 
metallic fragments. 

The current criteria for slight muscle disabilities provide 
that slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1) (2002).  The medical record would show 
a superficial wound with brief treatment, healing, and good 
functional results.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.     

Moderate muscle disabilities, prior to July 3, 1997, were 
evidenced by through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 38 C.F.R. § 4.56(b) (as in effect prior to July 3, 
1997). Clinical examination would disclose entrance and (if 
present) exit scars that are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue.  There must be signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite loss of power or fatigue in 
comparative tests. 
 
The current criteria for moderate muscle disabilities, in 
effect from July 3, 1997, provide that moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2002).  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

The old criteria for moderately severe muscle disabilities 
held that such disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  38 C.F.R. § 4.56(c) (as in 
effect prior to July 3, 1997).  There must be prolonged 
treatment for the wound.  Clinical examination would disclose 
entrance and (if present) exit scars that are relatively 
large and so situated as to indicate track of missile through 
important muscle groups.  There must be indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of the muscle groups 
involved compared with the sound side must demonstrate 
positive evidence of marked or moderately severe loss. 

The current criteria, in effect from July 3, 1997, provides 
that moderately severe muscle disabilities are characterized 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2002).  
Treatment for the condition must be prolonged.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.

Discussion

I.  Service connection for a back disability

Factual background

The veteran's service medical records do not reveal 
complaints of, or treatment for, a back disorder.  Such 
evidence does establish fragment wound injuries to the left 
arm and shoulder.

Following service, the record indicates VA  treatment for low 
back pain in July 1987.  The veteran stated that such pain 
had existed since his time in service.  The report further 
indicated that the veteran was being seen by a chiropractor 
for that condition.  At that time, slight scoliosis of the 
back was noted.  There was a vague tenderness on the right 
side of the lumbar area.  Bending was slow.  Straight leg 
raise was negative.  He was diagnosed with chronic low back 
pain.  

A February 1994 VA triage report noted complaints of back 
pain radiating to the veteran's legs.  The veteran stated 
that his back had bothered him for 3 weeks.  The veteran 
reported a "bad injury" in service.  An impression of 
degenerative joint disease was rendered.  

X-rays taken in February 1994 and March 1994 revealed a 
normal lumbosacral spine.

The veteran was examined by VA in April 1996.  The report of 
medical history noted that during service he was injured by a 
hand grenade and was hospitalized for 3 months.  The veteran 
stated that during that time he was given medications for his 
back.  The veteran stated that his back pain was becoming 
progressively worse over time and he denied any new injuries.  

Upon physical examination, the posterior thorax, latissimus 
dorsi musculature of muscle group II was tense and the 
veteran complained of tenderness.  The area was associated 
with some flinching, also involving the lumbodorsal fascia.  
The veteran had no scoliosis.  There was lumbosacral 
tenderness and spasms on the right, at the low lumbar.  
Flexion at the waist was to 80 degrees, hyperextension was to 
40 degrees, rotation was to 45 degrees left and 55 degrees 
right, and lateral bending was to 40 degrees left and 35 
degrees right.  Both lateral movements were associated with 
pain in the low back.  He was diagnosed with a shrapnel 
injury, left upper extremity at the left shoulder and lumbar 
spine area.  He was also diagnosed with muscle spasms, 
lumbosacral spine.  X-rays were normal.  

VA outpatient treatment reports dated April 1997 reveal 
complaints of back pain.  The veteran stated that his pain 
had gradually worsened since service and that he presently 
experienced pain from his neck to his buttocks.  He also 
reported bilateral posterior leg pains that were aggravated 
by coughing or sneezing.  The veteran agreed to try regular 
use of heat and medications.  Further outpatient treatment 
reports dated July 1998 and September 1998 also reveal 
complaints of back pain.  In the July 1998 report, the 
veteran stated that he sought treatment for his back 
condition while in service, but did not receive any specific 
therapy.  

X-rays performed in May 1997 showed a normal lumbosacral 
spine.  X-rays of the cervical spine revealed mild posterior 
osteophytes at C5-C6 consistent with early degenerative 
changes.  

The veteran was again examined by VA in November 1997.  The 
veteran stated that he was taking medication for his back and 
joint pain.  Objectively, there was no atrophy noted in the 
muscles of the back.  The remainder of the findings from that 
examination did not pertain to the veteran's back claim.  

The veteran was next examined by VA in December 2001.  He 
complained of low back pain, lower extremity weakness and 
pain radiating from the left hip over to the left thigh with 
numbness.  He was found to have peripheral neuropathy in the 
axillary C4 to C6 area secondary to trauma.  He also had 
neuropathy of the radial nerve roots C6 through C8 secondary 
to probable trauma more likely than not from the grenade 
accident.  He also had sciatic nerve root peripheral 
neuropathy L4 to S3, and had a loss of sensation over the 
medial posterior calf and foot, secondary to trauma from the 
grenade.  Finally, he had femoral nerve root L2 to L4 with 
anterior thigh and medial calf sensation loss secondary to 
trauma.  

The veteran was most recently examined by VA in January 2002.  
The examiner was asked to comment on the previous examination 
in December 2001.  The examiner responded that it was not 
possible to comment on the earlier examination, as he did not 
witness it and was unaware of the level of competence, 
training and orientation of the previous examiner.  He added 
that he also would be unable to explain any differences in 
the results between an examination conducted in December 2001 
and one conducted 6 weeks later.  Indeed, he remarked that a 
difference in results was to be expected.

Objectively, the January 2002 examination yielded no abnormal 
neurological results.  The examiner stated that it was not 
possible to make a peripheral nerve diagnosis nor was it 
possible to recognize any disability associated with a 
peripheral nerve injury or with metallic foreign bodies.  The 
examiner further stated that it was not possible to render a 
diagnosis of intervertebral disc disease or disease to any 
other spinal structure. 

X-rays taken in January 2002 revealed slightly limited range 
of motion on flexion.  An MRI revealed central disc 
herniation L4-L5 with compromise of the anterior dural space.  

Analysis

The competent evidence of record establishes that back 
abnormalities were initially clinically demonstrated years 
after service, in July 1987, when scoliosis of the back was 
noted, the veteran complained of low back pain, and the 
diagnosis was chronic low back pain.  Subsequent diagnoses 
have included degenerative joint disease in February 1994 
when X-ray examination in February 1994 and March 1994 
revealed a normal lumbosacral spine.  Similarly, a finding of 
no scoliosis was again noted on VA examination in April 1996, 
when lumbosacral tenderness and muscle spasms on the right at 
the low lumbar were noted.  The veteran's initial complaint 
of pain from his neck was in April 1997, and X-ray 
examination in April 1997 initially demonstrated mild 
osteophytes at C5-C6, characterized by the examiner as 
consistent with early degenerative changes.  Additionally, in 
January 2002, an MRI initially revealed central disc 
herniation at L4-L5.  The evidence is in equipoise as to the 
existence of peripheral neuropathy from the cervical and 
lumbosacral nerve roots.  For purposes of this discussion, 
with resolution of doubt in the veteran's favor, the 
existence of such peripheral neuropathy is conceded.  Hence, 
current cervical and lumbar spine disabilities have been 
demonstrated by competent evidence of record.

The evidence does not reveal any complaints of, or treatment 
for, a back condition during service, and injury to the back 
was not demonstrated in service.  While it is established 
that the veteran sustained injuries in a grenade accident to 
the left arm, and the record contains an examiner's opinion 
that it is likely that the veteran's present back disorders 
relate to such in-service trauma, the Board finds such 
opinion to be of minimal probative value and not dispositive 
of the issue as it is contradicted by the negative objective 
contemporaneous service medical records, and initial decades 
of post service medical records.  

There is no indication in the service medical records that, 
when treating the veteran in April 1967 for injury sustained 
as a result of a grenade explosion, there was any injury to, 
or involvement of, the back noted.  Indeed, injury was noted 
on the left arm and the veteran's initial back complaints 20 
years later in 1987 involved vague tenderness on the right 
side of the lumbar area.  The post service medical evidence 
is devoid of any reference to back injury residuals for 20 
years.  A current back disability has not been related to any 
other incident of service by any competent medical provider.  
Further, as the December 2001 VA examiner's opinion was based 
on the veteran's subjectively reported history of back injury 
in service unsubstantiated by the clinical record, it does 
not outweigh the objective contemporaneous clinical findings 
outlined above.  As such, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a back disability.

II.  Gunshot wound residuals, left upper arm. 

Procedural history

The veteran was first granted service connection for 
residuals of a gunshot wound to the left upper extremity in a 
November 1976 rating decision.  He was assigned a 
noncompensable evaluation effective July 1976.  The veteran 
did not initiate an appeal.  In October 1995, he requested an 
increased rating.  That request was denied in a January 1996 
rating decision.  In September 1996, the veteran submitted a 
VA Form 9 which has been construed to constitute a notice of 
disagreement as to the issue of an increased rating for 
gunshot wound residuals.  In a January 1998 rating decision, 
the veteran's evaluation was increased to 10 percent 
disabling, effective September 18, 1997.  In March 2002 a 
supplemental statement of the case was issued.  A statement 
received in May 2002 served as a substantive appeal on that 
issue.  In August 2002, separate ratings were assigned for 
the upper and lower arm.

Factual background

The veteran was examined by VA in April 1996.  He reported 
that he received shrapnel wounds from a hand grenade while 
serving in Vietnam.  One piece of shrapnel remained in the 
posterior arm on the left.  He complained of numbness at the 
site of the fragment.  

Upon physical examination, shrapnel was not palpated on the 
left lateral upper arm.  There were no fragment tracts on the 
veteran's body, and no open wounds.  There were no through-
and-through wounds.  All scars were well healed.  The muscles 
involved were the thoracic, anteriorly and posteriorly, 
pectoralis, trapezius, forearms, deltoid, biceps, triceps, 
spinal, external abdominal oblique and litissimus dorsi.  
Muscle tone was firm and smooth.  The veteran had 5/5 
strength pushing and pulling against resistance, whether of 
the upper arms, or leaning into and against resistance 
against his anterior and posterior chest.  He had no muscle 
loss, no muscle herniation and no muscle adhesions.  The 
muscles were nontender.  There were no muscle fasciculations.  

The veteran was noted to have 4 scars on his left arm.  The 
first was located at the left posterior lateral upper 
extremity, near the shoulder.  It was 1.5 inches by 1 inch 
and was well healed and superficial.  It was deeply pigmented 
with some hyperpigmentation.  There were no nervous 
manifestations and no attachment to inner structures.  The 
second scar was situated on the left deltoid.  It was darkly 
pigmented, superficial and .3 inches in diameter.  It was 
well healed and there were no nervous manifestations.  The 
third scar was located on the left lateral thorax at the 
waist.  It was 2 inches by 1.5 inches, and exhibited some 
minor keloid formation.  There were no nervous 
manifestations.  The fourth scar was found at the posterior 
thorax, latissimus dorsi musculature of muscle group II.  
That area showed multiple indurations, some slightly darkly 
pigmented.  Some measured approximately .5 inches by .25 
inches in width and were .2 inches deep, though most were 
smaller.  The musculature in that area was tense and the 
veteran complained of tenderness.  The area was associated 
with some flinching.  Finally, in the area of the left upper 
to mid arm, where the veteran claimed shrapnel remained, no 
scar was found.  The sensation in that area was good to 
pinprick, although the veteran complained of numbness to 
finger touch.  

Examination of the shoulders revealed no crepitus, tenderness 
or effusions.  The veteran had 180 degrees of flexion and 
extension bilaterally, and 90 degrees of rotation, external 
and internal, bilaterally.

On examination of the forearms, the veteran's bones were in 
normal alignment.  There were no false movements.  There was 
no angulation and the forearms were nontender.  He had full 
pronation and supination.  

Examination of the elbows revealed no crepitus, tenderness or 
effusions.  Flexion of the right elbow was to 110 degrees, 
and flexion of the left elbow was to 115 degrees.  

Examination of the wrists revealed no crepitus, tenderness or 
effusions.  Range of motion was as follows:  ulnar deviation 
to 50 degrees bilaterally; radial deviation to 50 degrees 
bilaterally; dorsiflexion to 75 degrees bilaterally; and 
palmar flexion to 50 degrees bilaterally.

Examination of the hands revealed 5/5 grip strength.  The 
veteran stated that his right hand was fractured 3 times 
subsequent to service.

Examination of the fingers revealed no crepitus, tenderness 
or effusions.  Range of motion was acceptable, and the 
findings were as follows:  metacarpal phalangeal joint 
flexion to 90 degrees, fingers 2-5 bilaterally and 70 degrees 
for finger 1 bilaterally; proximal interphalangeal flexion 
was to 90 degrees, fingers 2-5 bilaterally and 80 degrees for 
finger one bilaterally; and distal interphalangeal flexion to 
90 degrees, fingers 2-4 bilaterally and 85 degrees for finger 
five bilaterally.  

X-rays taken in April 1996 showed a normal left wrist and 
left hand.  An x-ray of the left forearm showed the presence 
of a metallic foreign body in the soft tissue at the medial 
aspect of the one-third distal ulna.  The impression was 
negative, metallic foreign body.  An x-ray of the left 
shoulder revealed a 6 by 4 millimeter metallic foreign body 
in the soft tissue at the inferior aspect of the humeral-
glenoid joint.  

The veteran was next examined by VA in November 1997.  The 
report of examination noted that the veteran was taking 
cyproheptadine, Tylenol and Oxaprozin for joint pain.  

Upon physical examination, no atrophy was noted in the 
muscles of the shoulder girdle, scapula, biceps or forearms.  
Two scars were noted on the joint line of the posterior left 
shoulder.  The scars were about 2 inches long and .5 inches 
wide and were flat and nontender.  There was some decreased 
sensation associated with a scar over the shoulder.  Another 
scar was noted in an area of one inch by .5 inches on the 
volar aspect of the left forearm midway down and this was 
nontender.  It had sensation and was not infected, 
hypertrophied or herniated.  

The veteran exhibited grip strength of 5/5 with his elbows 
against his body.  With his arms raised, though, at 90 
degrees against resistance he complained of pain and 
tenderness in the posterior left shoulder.  Grip strength 
dropped to 3/5.  His hand grip strength was 5/5 bilaterally 
as was his pinch grip.  The shoulder had complete range of 
motion.  The veteran stated that he occasionally has shooting 
pains through the left arm, from the shoulder to the wrist, 
causing him to drop things.  At times his left hand would get 
frozen in position.  

Shoulder supination of the forearm was normal.  Forward 
flexion was to 180 degrees on the right and 170 on the left.  
On shoulder abduction the veteran complained of back pain as 
he raised his arm.  Shoulder abduction was to 180 degrees on 
the right and 166 degrees on the left.  External rotation was 
to 90 degrees on the right and to 84 degrees on the left, 
with tenderness in the posterior aspect.  Internal rotation 
was to 90 degrees bilaterally.  

Elbow flexion bilaterally was to 135 degrees.  Forearm 
supination was to 85 degrees  bilaterally and pronation was 
to 80 degrees bilaterally.  Wrist dorsiflexion was to 70 
degrees bilaterally and palmar flexion was to 80 degrees 
bilaterally.  Radial deviation was to 20 degrees bilaterally 
and ulnar deviation was to 45 degrees bilaterally.  

Thumbs have active range of motion inclusive.  The fingers 
can fold to the palmar crease and can touch the thumb.  
However, versus resistance with the arm up there is a loss of 
strength noted at the wrist.  Strength versus resistance was 
3/5, compared to the right.  There was pain at the left 
wrist, which the veteran described as being like a sprain.  
He stated that it was almost like a quick shock causing him 
to lose strength in the arm and sometimes causing him to drop 
things.  At the same time he felt pain in his posterior left 
shoulder.  He had no myofascial trigger points in the left 
trapezius.  For the most part, the shoulder passively had no 
crepitus.  The veteran, for the most part, had normal range 
of motion.  

Following physical examination, the examiner stated that, as 
there was no atrophy of the muscles, the veteran's problem 
might be neurological.  He stated that there might be some 
nerve damage caused by the shrapnel in the posterior shoulder 
and also in the forearm.  There was negative Tinel's sign, 
which was probably aggravated by activity, overuse and 
lifting, causing a recurrent problem.  The diagnosis was 
chronic intermittent left shoulder pain with mild to moderate 
neuropathy to the left hand, all secondary to shell fragment 
wounds.  

An x-ray of the left shoulder taken in November 1997 	showed 
no significant changes since April 1996.  

The veteran was next examined by VA in December 2001.  The 
veteran presented with complaints of left arm numbness and 
tingling and stated that he had no feeling in the left arm.  
He also complained of a burning and tingling in the fingers.  
He stated that he had a tendency to drop objects.  

Upon musculoskeletal examination, the veteran had forward 
elevation of the shoulder to 90 degrees on the right and to 
60 degrees on the left.  The shoulder with abduction is 90 
degrees on the left and 180 degrees on the right.  Internal 
rotation was 90 degrees bilaterally.  External rotation was 
to 10 degrees on the left and 80 degrees on the right.

Examination of the elbows revealed the following range of 
motion: flexion to 90 degrees bilaterally; forearm pronation 
to 80 degrees bilaterally; and forearm supination to 60 
degrees on the left and to 80 degrees on the right.

Examination of the wrists revealed the following range of 
motion: dorsiflexion extension to 70 degrees on the right and 
to 50 degrees on the left; wrist palmar flexion to 70 degrees 
on the right and to 50 degrees on the left; ulnar deviation 
on the left to degrees and to 40 degrees on the right; and 
radial deviation to 10 degrees bilaterally.

The veteran's deep tendon reflexes were equal bilaterally, 
but were slightly hyporeflexive in the left upper extremity.  
The veteran had no sensation over the left deltoid.  He was 
able to oppose his fingers and to make a fist bilaterally 
with good effort.  He also had sensory loss over the snuffbox 
and dorsal medial hand.  

Examination of the skin revealed scars on the left anterior 
chest and arm.  There was a 1/2 inch by 1-inch scar on the 
medial aspect of the left upper arm.  The area was slightly 
darker than the surrounding skin.  No induration was 
appreciated.  There was also a scar on the left upper arm 
just above the elbow, which was 1/4 by 1/2 inch, slightly darker 
than the rest of the skin, with no induration or keloid 
formation.  Another scar was noted on the left lower aspect 
of the posterior side of the arm that was approximately 1/2 
inch by 1/4 inch.  It was slightly darker than the surrounding 
skin, with no induration or keloid formation noted.  None of 
the scars represented or revealed any restriction of movement 
in that anatomical aspect of the body.

An x-ray of the left should taken in December 2001 noted a 7 
millimeter opaque foreign body.  The impression was negative 
left shoulder.  

The veteran was again examined by VA in January 2002.  
Reflexes were absent at the biceps, triceps, brachial 
radialis and finger flexors.  Appreciation of pinprick, 
touch, temperature, position and vibration were preserved 
throughout.  Special attention was paid to the region of the 
left axillary nerve on the upper outer aspect of the arm.  No 
abnormality was discovered.  The skin adjacent to the forearm 
wounds of exit and entrance were also examined in detail and 
no abnormality was found.  

The veteran was most recently examined by VA in January 2003.  
The veteran was noted to be right-handed.  The examiner noted 
3 scars on the left arm, two lower and one upper.  The first 
scar, on the left forearm, was 10 millimeters round.  There 
was no pain upon examination and there was no adherence to 
the underlying tissue.  The scar was smooth and there was no 
ulceration or breakdown.  There was no depression.  The scar 
was superficial, with no keloid formation.  The scar itself 
had hyperpigmentation.  There was no induration of the skin 
and there was a full range of motion on the lower arm.  The 
second scar was located on the left lower forearm.  It 
measured 15 by 10 millimeters.  There was no adherence to 
underlying tissue.  The scar was irregular and there was no 
ulceration or breakdown.  No depression was noted.  There was 
no inflammation or keloid formation and there was 
hyperpigmentation.  There was no induration or inflexibility 
of the skin around the scar and there was no limitation of 
range of motion.  The third scar was situated on the left 
upper arm, posteriorly, just distal to the shoulder.  At its 
widest, the scar was 45  by 15 millimeters.  It was slightly 
depressed.  There was no adherence to underlying skin tissue.  
The scar was irregular.  No ulceration or breakdown was 
noted.  There was a slight depression centrally in the scar.  
There was no underlying soft tissue damage.  No inflammation 
or keloid was noted.  There was hyperpigmentation.  There was 
no induration or inflexibility of the skin around the scar 
and there was no limitation of motion.  

Documents of record establish that the veteran is right-
handed.

Analysis  

The veteran's claim for increased ratings for his gunshot 
wound residuals, left upper arm, muscle group III, with scar, 
was received on October 23, 1995. As such, the rating period 
on appeal is from October 23, 1994, one year prior to the 
date of receipt of the reopened increased rating claims.  See 
38 C.F.R. § 3.400(o)(2).

A.  Entitlement to a compensable rating prior to September 
18, 1997, for gunshot wound residuals, left upper arm, muscle 
group III, with scar.

As noted previously, for the period prior to September 18, 
1997, the veteran was receiving a noncompensable rating for 
his gunshot wound residuals, left upper arm, muscle group 
III, with scar.  He was rated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5303-7804.  Diagnostic Code 5303 prescribes a 
noncompensable evaluation for slight impairment of either 
extremity.  A 20 percent evaluation is for application where 
the evidence shows moderate impairment of either extremity or 
moderately severe impairment of the non-dominant upper 
extremity.  A 30 percent evaluation is warranted for 
moderately severe impairment of the dominant upper extremity, 
or for severe impairment of the non-dominant upper extremity.  
Finally, a 40 percent evaluation is for application where the 
evidence demonstrates severe impairment of the dominant upper 
extremity. 

After thoroughly reviewing the evidence of record, the Board 
concludes that a compensable rating prior to September 18, 
1997, for the veteran's gunshot wound residuals, left upper 
arm, muscle group III, with scar, is not justified.  The 
reasons and bases for this determination will be outlined 
below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5303, the evidence must 
demonstrate moderate impairment.    

As stated earlier, the regulations classifying muscle 
disabilities were revised effective July 3, 1997.  To satisfy 
the criteria for moderate muscle disabilities as in effect 
prior to July 3, 1997, the evidence must show signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite loss of power or 
fatigue in comparative tests.  Such has not been indicated by 
the evidence of record.  For example, when examined by VA in 
April 1996, his muscle tone was firm and smooth.  The veteran 
had 5/5 strength pushing and pulling against resistance, 
whether of the upper arms, or leaning into and against 
resistance against his anterior and posterior chest.  He had 
no muscle loss, no muscle herniation and no muscle adhesions.  
The muscles were nontender and there were no muscle 
fasciculations.  Moreover, examination of the left shoulder 
revealed no crepitus, tenderness or effusions.  The veteran 
had 180 degrees of flexion and extension bilaterally, and 90 
degrees of rotation, external and internal, bilaterally.  
Therefore, the criteria for a moderate muscle disability 
prior to July 3, 1997, have not been met.  

The Board further finds that the veteran is not entitled to 
an increased disability evaluation on the basis of the 
revised rating schedule for muscle injuries, effective July 
3, 1997.  Effective July 3, 1997, to establish the existence 
of a moderate muscle injury, the evidence must indicate 
factors such as a lowered threshold of fatigue.  
Additionally, loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  Finally, there must be indications of some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

In considering the medical evidence for the period prior to 
September 18, 1997, but subsequent to July 3 1997, the old 
and revised regulatory provisions of 38 C.F.R. § 4.56, for 
classifying muscle disability, may be considered.  In this 
regard, the Board finds the old and new regulatory provisions 
to be equally favorable to the veteran.  Under either the old 
or revised definition for classification as a "moderate" 
disability, the clinical findings discussed above do not meet 
the classification of "moderate" muscle injury.  Hence, a 
compensable rating is not for application during that time 
period under Diagnostic Code 5303.

The Board also has considered whether the veteran is entitled 
to a compensable rating prior to September 18, 1997, on the 
basis of his residual scars.  While the Diagnostic codes 
pertaining to skin disabilities underwent recent revision, 
such changes have no bearing on the time period in question 
here, as they are effective from August 30, 2002.  The 
version of Diagnostic Code 7804 then in affect provides that 
a 10 percent disability evaluation is warranted for scars, 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7803 provided a 10 percent rating for 
superficial scars which were poorly nourished, with repeated 
ulceration.  Diagnostic code 7805 provided that other scars 
may be rated on limitation of function of the part affected.  
VA examination findings in April 1996 revealed scars with 
hyperpigmentation, but they were described as well healed and 
without nervous manifestations.  No associated limitation of 
function of the left arm was noted.  

The Board additionally considered entitlement to a higher 
evaluation on the basis of limitation of motion of the left 
shoulder.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 
20 percent evaluation is warranted for motion of the minor 
arm limited to at the shoulder level.  This has not been 
demonstrated by competent evidence for the period prior to 
September 18, 1997.

In conclusion, the evidence does not warrant a compensable 
rating prior to September 18, 1997, for the veteran's  
gunshot wound residuals, left upper arm, muscle group III, 
with scar.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  Entitlement to an increased rating from September 18, 
1997, for gunshot wound residuals, left upper arm, muscle 
group III, with scar.

As noted above, the veteran is presently assigned a 10 
percent rating from September 18, 1997 for gunshot wound 
residuals, left upper arm, muscle group III, with scar, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5303-7804.  
Diagnostic Code 5303 prescribes a 20 percent evaluation where 
the evidence shows moderate impairment of either extremity or 
moderately severe impairment of the non-dominant upper 
extremity.  A 30 percent evaluation is warranted for 
moderately severe impairment of the dominant upper extremity, 
or for severe impairment of the non-dominant upper extremity.  
Finally, a 40 percent evaluation is for application where the 
evidence demonstrates severe impairment of the dominant upper 
extremity. 

After thoroughly reviewing the evidence of record, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's gunshot wound residuals, left upper arm, muscle 
group III, with scar, from September 18, 1997, is not 
warranted.  The reasons and bases for this determination will 
be outlined below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5303, the evidence must 
demonstrate moderate impairment.    

While the regulations (including 38 C.F.R. § 4.56) pertaining 
to classification of muscle disabilities were revised 
effective July 3, 1997, the Board may consider the old and 
revised provisions with respect to the time period in 
question, from September 18, 1997, with application of 
whichever is more favorable.  The Board finds the old and 
revised regulatory provisions to be equally favorable to the 
veteran in classifying muscle disability.  In this regard, 
the Board notes that the provisions of 38 C.F.R. § 4.56, as 
in effect prior to, and from, July 3, 1997, have been 
outlined above.  Additionally, the Board notes that the 
provisions of Diagnostic Code 5201 have also been outlined 
above. 

The evidence from September 18, 1997, reveals complaints of 
left arm numbness and tingling, as well as the veteran's 
reports of a tendency to drop things.  Such evidence also 
demonstrated limited motion of the left arm with forward 
elevation to 170 degrees, abduction to 166 degrees, and 
external rotation to 84 degrees, on VA examination in 
November 1997.  No pain or weakness with motion was noted. On 
VA examination in December 2001, left shoulder elevation was 
to 60 degrees, with left shoulder abduction to 90 degrees.  A 
VA examination in January 2002, while stating that reflexes 
were absent at the biceps and triceps, revealed that 
pinprick, touch, temperature, position and vibration were 
preserved throughout.  Special attention was paid to the 
region of the left axillary nerve on the upper outer aspect 
of the arm, and no abnormality was discovered.  

Thus, the findings of record from July 3, 1997, do not 
support the next-higher rating of 20 percent under Diagnostic 
Code 5303 or 5201.  The evidence does not indicate loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement, such as to establish moderate 
muscle injury.  Furthermore, there were no indications of 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the veteran's sound right upper 
extremity.  The record considered as a whole, even with 
consideration of the findings on VA examination in December 
2001, do not reflect the disability at issue has resulted in 
limitation of left shoulder motion that cannot be achieved 
past the shoulder level.

The Board also has considered whether the veteran is entitled 
to a compensable rating subsequent to September 18, 1997, on 
the basis of his residual scars.  In so considering, the 
Board observes that the Diagnostic Codes for the skin 
underwent a change effective August 30, 2002.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant" 
shall apply.  In this case, the Board finds that as to the 
period from August 30, 2002, the old and revised criteria for 
rating scars are equally favorable to the veteran.  The 
provisions of Diagnostic Codes 7803, 7804 and 7805, as in 
effect prior to August 30, 2002, have been outlined above.  
Under the revised regulations effective August 30, 2002, a 
maximum 10 percent rating is warranted for unstable 
superficial scars (Diagnostic Code 7803), or painful 
superficial scars (Diagnostic Code 7804).  Under Diagnostic 
Code 7805, other scars are rated on the basis of limitation 
of function.

The Board acknowledges a November 1997 finding of decreased 
sensation with respect to a left shoulder scar.  It is 
further observed that the veterans scars were, on the whole, 
slightly darker than the surrounding skin.  However, such 
scars were not generally associated with induration or keloid 
formation and were found not to restrict body movement.  
Additionally, such scars were not adherent to the underlying 
tissue.  Moreover, such scars were not associated with 
ulceration or breakdown.  Thus, the overall evidence does not 
demonstrate manifestations to warrant an increased rating, or 
separate and distinct symptomatology upon which to base a 
separate rating.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2002).

In conclusion, the evidence does not warrant an increased 
rating from September 18, 1997, for the veteran's  gunshot 
wound residuals, left upper arm, muscle group III, with scar.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

C.  Entitlement to a compensable rating prior to September 
18, 1997, for gunshot wound residuals, left lower arm, muscle 
group VII, with scar.

As noted previously, for the period prior to September 18, 
1997, the veteran was receiving a noncompensable rating for 
his gunshot wound residuals, left lower arm, muscle group 
VII, with scar.  He was rated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5307-7804.  Diagnostic Code 5307 prescribes a 
noncompensable evaluation for slight impairment of either 
extremity.  A 10 percent evaluation is for application where 
the evidence shows moderate impairment of either extremity. A 
20 percent evaluation is warranted for moderately severe 
impairment of the non-dominant upper extremity.  A 30 percent 
evaluation is warranted for severe impairment of the non-
dominant upper extremity.  

After thoroughly reviewing the evidence of record, the Board 
concludes that a compensable rating prior to September 18, 
1997, for the veteran's gunshot wound residuals, left lower 
arm, muscle group VII, with scar, is not justified.  The 
reasons and bases for this determination will be outlined 
below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5307, the evidence must 
demonstrate moderately severe impairment.  The criteria under 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208 
pertain to limitation of motion of the forearm, and provide 
the next-higher 20 percent evaluation for limitation of 
flexion of the minor forearm to 90 degrees (Diagnostic Code 
5206), limitation of extension of the minor forearm to 75 
degrees (Diagnostic Code 5207), or forearm flexion limited to 
100 degrees and extension to 45 degrees (Diagnostic Code 
5208).  

As stated earlier, the regulatory provisions for classifying 
muscle injuries (to include 38 C.F.R. § 4.56) were revised 
effective July 3, 1997.  To satisfy the criteria for 
moderately severe muscle injury as in effect prior to July 3, 
1997, the evidence must show signs of moderate loss of deep 
fascia or muscle substance, or moderate loss of normal firm 
resistance of muscles as compared with the sound side.  Such 
has not been indicated by the evidence of record.  For 
example, when examined by VA in April 1996, his muscle tone 
was firm and smooth.  The veteran had 5/5 strength pushing 
and pulling against resistance, and he had no muscle loss, no 
muscle herniation and no muscle adhesions.  The muscles were 
nontender and there were no muscle fasciculations.  Moreover, 
the veteran's forearm bones were in normal alignment, with no 
false movements.  There was no angulation and the forearms 
were nontender.  He had full pronation and supination.  There 
were no crepitus, tenderness or effusions of the elbows, 
wrists, or fingers.  Finally, his hands had 5/5 grip 
strength.  For all of the foregoing reasons, the criteria for 
a moderately severe muscle injury prior to July 3, 1997, have 
not been met.  

The Board further finds that the veteran is not entitled to 
an increased disability evaluation prior to September 18, 
1997 on the basis of the revised regulatory provisions for 
classifying muscle injuries, effective July 3, 1997.  
Effective July 3, 1997, for a moderately severe muscle 
injury, the evidence must indicate factors such as a lowered 
threshold of fatigue.  Additionally, loss of power, weakness, 
fatigue-pain, impairment of coordination and uncertainty of 
movement may also be noted.  Finally, there must be 
indications of some loss of deep fascia or muscle substance 
or normal firm resistance of muscles when compared to the 
sound side.  

As the medical evidence for the period prior to September 18, 
1997, fails to establish the regulatory classification for 
"moderately severe" muscle injury as defined in 38 C.F.R. 
§ 4.56 (as in effect prior to, or from, July 3, 1987), a 
compensable rating is not for application under Diagnostic 
Code 5307 prior to September 18, 1997.

The Board also has considered whether the veteran is entitled 
to a compensable rating prior to September 18, 1997, on the 
basis of his residual scars.  While the Diagnostic codes 
pertaining to skin disabilities underwent recent revision, 
such changes have no bearing on the time period in question 
here, as they are effective August 30, 2002.  Prior to 
September 18, 1997, the medical evidence failed to support a 
compensable evaluation under Diagnostic Code 7803, 7804, or 
7805.  Indeed, VA examination findings in April 1996 revealed 
scars with hyperpigmentation, but they were well healed and 
without nervous manifestations.  

Fort he period prior to September 18, 1997, there exists no 
competent clinical evidence which establishes limitation of 
motion as contemplated for the next higher rating under 
Diagnostic Code 5206, 5207, or 5208.

In conclusion, the evidence does not warrant a compensable 
rating prior to September 18, 1997, for the veteran's  
gunshot wound residuals, left lower arm, muscle group VII, 
with scar.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

D.  Entitlement to a compensable rating from September 18, 
1997, for gunshot wound residuals, left lower arm, muscle 
group VII, with scar.

As noted above, the veteran is presently assigned a 10 
percent rating from September 18, 1997 for gunshot wound 
residuals, left lower arm, muscle group VII, with scar, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307-7804.  
Diagnostic Code 5307 prescribes a 20 percent evaluation where 
the evidence shows moderately severe impairment of the non-
dominant upper extremity.  A 30 percent evaluation is 
warranted for severe impairment of the non-dominant upper 
extremity.  

After thoroughly reviewing the evidence of record, the Board 
concludes that an increased rating for the veteran's gunshot 
wound residuals, left lower arm, muscle group VII, with scar, 
from September 18, 1997,  is not justified.  The reasons and 
bases for this determination will be outlined below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5307, the evidence must 
demonstrate moderately severe impairment.    

While the regulations (including 38 C.F.R. § 4.56) pertaining 
to classifications of muscle injuries were revised effective 
July 3, 1997, the Board may consider the old and revised 
provisions with respect to the time period in question, from 
September 18, 1997, with application of which ever is more 
favorable.  The Board finds the old and revised regulatory 
provisions to be equally favorable to the veteran in 
classifying muscle injury.  In this regard, the Board notes 
that the provisions of 38 C.F.R. § 4.56 (as in effect prior 
to, and from, July 3, 1997) have been outlined above.  The 
Board also notes that the provisions of Diagnostic Codes 
5206, 5207 and 5208 have also been outlined above. 

The evidence from September 18, 1997, reveals complaints of 
left arm numbness and tingling, as well as the veteran's 
reports of a tendency to drop things.  Such evidence also 
reveals that the veteran's hand and pinch grip strength was 
5/5 bilaterally.  There was no atrophy of the forearm 
muscles.  There was decreased finger strength to resistance.  
X-rays of the left wrist and hand, while revealing a metallic 
foreign body, were negative.  There was some loss of forearm 
supination, wrist dorsiflexion,  palmar flexion and ulnar 
deviation, and there was sensory loss dorsal medial left 
hand.  The was no demonstration by competent evidence of 
limitation of motion as contemplated for the next higher 
rating under Diagnostic Code 5206, 5207, or 5208.

The above findings do not support the next-higher rating of 
20 percent under Diagnostic Code 5307.  The evidence does not 
indicate loss of power, weakness, fatigue-pain, or impairment 
of coordination and uncertainty of movement, such as to 
establish moderately severe muscle injury.  This conclusion 
is supported by the absence of indications of loss of deep 
fascia or muscle substance or normal firm resistance of 
muscles when compared to the veteran's sound right upper 
extremity.

The Board also has considered whether the veteran is entitled 
to a compensable rating subsequent to September 18, 1997, on 
the basis of his residual scars.  In so considering, the 
Board observes that the Diagnostic Codes for the skin 
underwent a change effective August 30, 2002.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant" 
shall apply.  The applicable provisions for rating scars, as 
in effect prior to, and from, August 30 2002, have been 
outlined above.

The veteran is already receiving the maximum possible rating 
of 10 percent for his residual scars of the left upper 
extremity, upper arm.  There has been no demonstration by 
competent evidence that the scars affect function of the 
lower arm.  The Board has contemplated whether a separate 
rating for such scarring is appropriate.  In so considering, 
the Board observes findings that the veterans scars were, on 
the whole, slightly darker than the surrounding skin.  Such 
scars were not generally associated with induration or keloid 
formation and were found not to restrict body movement.  
Additionally, such scars were not adherent to the underlying 
tissue.  Moreover, such scars were not associated with 
ulceration or breakdown.  Thus, the evidence does not 
demonstrate separate and distinct symptomatology upon which 
to base a separate rating.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14 (2002).

In conclusion, the evidence does not warrant an increased 
rating from September 18, 1997, for the veteran's  gunshot 
wound residuals, left lower arm, muscle group VII, with scar.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 


E.  Final considerations

Finally, the evidence does not reflect that the veteran's 
gunshot wound residuals have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER


1.  Service connection for a back disability is denied.

2.  The schedular criteria having not been met, a compensable 
rating prior to September 18, 1997, for gunshot wound 
residuals, left upper arm, muscle group III, with scar, is 
denied.  

3.   The schedular criteria having not been met, an increased 
rating from September 18, 1997, for gunshot wound residuals, 
left upper arm, muscle group III, with scar, is denied.  

4.  The schedular criteria having not been met, a compensable 
rating prior to September 18, 1997, for gunshot wound 
residuals, left lower arm, muscle group VII, with scar, is 
denied.  

5.   The schedular criteria having not been met, an increased 
rating from September 18, 1997, for gunshot wound residuals, 
left lower arm, muscle group VII, with scar, is denied.  



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

